Title: To John Adams from William Tudor, Sr., 22 November 1816
From: Tudor, William, Sr.
To: Adams, John


				
					My dear Sir
					Friday 22 Novr. 
				
				In thanking you for your lasting interesting Letter, I have been particularly gratified, in finding you roused to those Recollections which may amuse whilst they recall the Circumstances of that interesting Period which produced those persevering Energies that terminated in the Liberation of our Country.You have given me a Text Book, which others may hereafter descant upon, if Hutchinson’s Character should ever become a subject of Controversy. That he was a finished Hypocrite, two clergymen, long since deceased; gave me the assurance, after the Detection of those ministerial Letters which were so providentially found at his House in Milton. These genuine Copies were so different from those  the originals at the times of their Date to England, as to completely satisfy them of his deep Designs. He must have been a working, if not a weakly cunning man, to have thus been at the Pains of duping two honest Souls, who knew little of the political World, & still less of his nefarious Intrigues. But they in some Degree help’d his Character, within their contracted Circle, untill the Roguery was detected, & he stood confessed the Subverter of His Country’s Freedom; & the Slave of his unqualified ambition. To his steady Jesuitism, were not you & your eagle eyed Compatriots led to those persevering Energies, which might otherwise have been lethargick, and left to a more distant Day, that Combat against the Colonial System, which prudent Conduct, Flattery, & Office, on the  Part of the British Ministry, might have rendered infinitely difficult, if not successless.Hutchinson knew his men, and therefore easily prevailed on the Trio of your Friends You thus lost to aid his schemes. One of them was early rewarded. And the other two, no doubt, were promised greater Things as the Contest became more threatening.Pray give me the anecdotes you mention, & they shall remain a sacred Deposit. I have but little, to bequeath my Children. But it will be something to leave them the Evidence that I continued to posses the Confidence, at the Age of Eighty one of such a Man as President Adams: I am, most truly, your obliged Friend,
				
					Wm Tudor
				
				
			